Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Kashiyama et al. (US. 2001/0023147 A1) teaches “A connector comprising: one passage part opening toward another side in the axial direction, and lances; terminals inserted into the respective terminal housing chambers and locked by the respective lances at a regular position in the respective terminal housing chambers; and a detection member configured to be inserted into the passage part to detect whether the terminals are inserted to the regular position, each of the lances being provided at a boundary between the respective terminal housing chambers and the passage part, and the lances are configured to allow the detection 3118P00904 0001(PYZA-20048-US): Final member to be inserted into a more inner position than the first position when the respective terminals are inserted to the regular position.”(Connector 1, lances 11, terminal 2, terminal housing chamber 8)
Kashiyama et al. (US. 2001/0023147 A1) does not teach “a housing having a plurality of terminal housing chambers each having an insertion port opening toward one side in an axial direction, one passage part opening toward another side in the axial direction, wherein the passage part being adjacent to each of the terminal housing chambers in a direction orthogonal to the axial direction, the lances are configured to be pressed by the respective terminals to protrude to the passage part and to lock the 
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-6 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831